Citation Nr: 1045693	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation for peripheral neuropathy, to 
include entitlement to service connection secondary to an 
allergic reaction to medication or entitlement to compensation 
under 38 U.S.C.A. § 1151. 

2.  Entitlement to compensation for encephalopathy, to include 
entitlement to service connection secondary to an allergic 
reaction to medication or entitlement to compensation under 38 
U.S.C.A. § 1151. 

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to compensation for status post total colostomy 
and iliostomy, to include entitlement to service connection as 
secondary to Agent Orange exposure or entitlement to compensation 
under 38 U.S.C.A. § 1151. 

5.  Entitlement to service connection for Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1964 to September 1968 and with the United States Air 
Force from December 1985 to April 1986.  He also had periods of 
inactive duty for training (INACDUTRA) and active duty for 
training (ACDUTRA) with the United States Air Force Reserves and 
the California Air National Guard from May 1970 through March 
1988.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


REMAND

A review of the claims file reveals that, due to a hearing 
request, this matter is not ready for appellate disposition.  In 
his March 2007 substantive appeal, the Veteran requested a Travel 
Board hearing at his local Louisville RO.  In July 2007, the 
Veteran confirmed his request for a videoconference hearing.  A 
videoconference hearing was scheduled for June 2009.  The Veteran 
was notified of this hearing in a May 22, 2009, letter, but he 
did not appear.  

The claims file includes a May 8, 2009, letter from the Veteran 
notifying the RO that he would be leaving the country on May 15 
to settle his late mother's estate in Guatemala.  He also noted 
that he was scheduled for a May 12 VA audio examination.  The 
Veteran's wife notified the VA Medical Center (VAMC) that the 
Veteran would be out of the country until November, and she 
provided the VAMC with a new address and requested that the 
examination report be reissued in November.

In a May 2010 informal hearing presentation, the Veteran's 
representative requested that this case be remanded in order to 
reschedule a hearing before the Board at the RO.  

According to 38 C.F.R. § 20.703(c), requests for a change in a 
hearing date may be made at any time up to two weeks prior to the 
scheduled date of the hearing if good cause is shown.  The Board 
observes that the Veteran clearly notified VA that he would be 
unavailable prior to the notification that he had been scheduled 
for the hearing, while his wife clearly informed VA that he would 
be out of the country until November.  The Board therefore finds 
that the Veteran has demonstrated good cause for the postponement 
of his hearing.  In light of the above, this case must be 
remanded for a hearing before the Board at the RO may be 
scheduled.

Accordingly, the case is remanded for the following action:

1.  The RO must verify the Veteran's current 
address.
 
2.  Following the above, the RO must schedule 
the Veteran for a hearing before the Board at 
the RO.  The Veteran and his representative 
must be notified of the date and time of the 
hearing.

No action is required by the Veteran until he receives further 
notice; however, he 


may present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

